DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 28 Nov 2022 is acknowledged.  The traversal is on the ground(s) that there are sufficiently few species such that examination would not impose a serious burden on the Examiner.  This is not found persuasive because while there are related elements within the Claims of each of the separate species, the subject matter of the Claims as a whole of each Species would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) and the prior art applicable to one invention would not likely be applicable to another invention, thus resulting in a serious search and/or examination burden.
The requirement is still deemed proper and is therefore made FINAL.
Therefore, Claims 6 and 24-26 are currently withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-10, 21-23, 27-29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumi et al (US 7,455,180) in view of Richardson (US 2,497,273).
Regarding Claim 1, Sumi et al disclose an enclosure vent assembly (Col 1, lines 16-20; Figures 3-5).  The assembly comprising: 
a vent body (25 generally) defining a vent cavity (the interior of 25), a first axial end (at 27 or upwards as seen in the orientation of Figure 3), a second axial end (at 30 or downwards as seen in the orientation of Figure 3), circumferential threads positioned towards the second axial end (30), and a sealing surface surrounding the vent cavity and facing the second axial end (the underside of 29); 
a vent (either 42 or 32) disposed in the vent body (Figure 3), wherein the vent extends across the vent cavity (Figure 4); and 
a vent mount (21) defining a mount opening (23), mating threads configured to releasably engage the circumferential threads (22; Figure 4), a facing surface about the mount opening configured to oppose the sealing surface (the upper side of 24), and a housing (1);
but fails to expressly disclose a fastening feature configured to rotatably fix the vent mount to a housing.  
Richardson teaches a snap fit fastening feature (30 in Figure 1) configured to rotatable fix a mount (23) to a housing (29 generally).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sumi et al to incorporate the teachings of Richardson to provide for a fastening feature configured to rotatably fix the vent mount to a housing.  Doing so would be combining prior art elements according to known methods (the attachment feature of Richardson with the apparatus of Sumi et al) to yield predictable results (to provide a secure connection between the apparatus components to prevent unintended disconnection of the parts).
Regarding Claim 2, Sumi et al disclose where the vent mount (21) is an anchor nut (Figure 3).  
Regarding Claim 3, Richardson teaches where the fastening feature comprises a snap fit cantilever (30 in Figure 1; via the connection with 31 in Figure 2).  
Regarding Claim 4, Sumi et al disclose where the mount opening in the interior of the vent mount (23) and Richardson teach where the snap fit cantilever is positioned radially outward from the interior (30 at Figures 1 and 2).  
Regarding Claim 5, Richardson teaches where the body (10 generally; where Sumi et al disclose where the body is a vent body at 25 generally) defines an annular pocket about the vent cavity that extends in the axial direction and is configured to receive the snap fit cantilever (between 16 and 17 of Figure 1 of Richardson).  
Regarding Claim 7, Sumi et al disclose where the sealing surface (the underside of 29) and the facing surface (the upper side of 24) are configured to apply axial compression to the housing (Figure 4 at 1).  
Regarding Claim 8, Sumi et al disclose where the vent mount is configured to be axially translatable relative to the housing (via the threads at 22 and 30).  
Regarding Claim 9, Sumi et al disclose where the vent (42) is a passive airflow vent (Figure 4).  
Regarding Claim 10, Sumi et al disclose where the vent (32) is a relief valve (Figure 4).  
Regarding Claim 21, Sumi et al disclose a vent assembly (Col 1, lines 16-20; Figures 3-5).  The assembly comprising: 
a vent body (25 generally) defining a vent cavity (the interior of 25), a first axial end (at 27 or upwards as seen in the orientation of Figure 3), a second axial end (at 30 or downwards as seen in the orientation of Figure 3), circumferential threads positioned towards the second axial end (30), a sealing surface surrounding the vent cavity and facing the second axial end (the underside of 29); and 
a vent (either 42 or 32) disposed in the vent body (Figure 3), wherein the vent extends across the vent cavity (Figure 4), 
but fails to expressly disclose an annular pocket about the vent cavity having a depth in the axial direction.
Richardson teaches a snap fit fastening feature (30 in Figure 1) with an annular pocket (between 16 and 17) about the cavity having a depth in the axial direction (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sumi et al to incorporate the teachings of Richardson to provide for an annular pocket about the vent cavity having a depth in the axial direction.  Doing so would be combining prior art elements according to known methods (the attachment feature of Richardson with the apparatus of Sumi et al) to yield predictable results (to provide a secure connection between the apparatus components to prevent unintended disconnection of the parts).
Regarding Claim 22, Sumi et al disclose wherein the vent (42) comprises a PTFE membrane (Col 8, lines 36-40; where Teflon is a tradename for PTFE).  
Regarding Claim 23, Sumi et al disclose where the vent is a passive airflow vent (42 in Figure 4).  
Regarding Claim 27, Sumi et al disclose where the vent (32) is a relief valve (Figure 4).  
Regarding Claim 28, Richardson teaches where the annular pocket is positioned radially between the circumferential threads and the sealing surface (Figure 1 between 17 and 16).  
Regarding Claim 29, Richardson teaches where the annular pocket extends axially from the sealing surface towards the first axial end (Figure 1 between 17 and 16).  
Regarding Claim 32, Sumi et al disclose a vent cover (26) extending across the first axial end of the vent body (Figure 3).  
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumi et al (US 7,455,180) in view of Richardson (US 2,497,273) in further view of Short (US 3,908,684).
Regarding Claim 33, Sumi et al as modified by Richardson teach all essential elements of the current invention as discussed above except for the vent cover comprising a puncturing mechanism extending from the cover towards the vent.  
Short teaches a vent assembly (Figure 1) where the vent cover (38 generally) comprising a puncturing mechanism (46) extending from the cover towards the vent (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sumi et al as modified by Richardson to incorporate the teachings of Short to provide for the vent cover comprising a puncturing mechanism extending from the cover towards the vent.  Doing so would be combining prior art elements according to known methods (a puncture member of the vent valve as taught by Short with the apparatus of Sumi et al) to yield predictable results (to provide for quick release of built up pressure through the vent assembly, thereby reducing risk of catastrophic container ruptures).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Silver et al (US 4,122,943); von Reis et al (US 4,765,499); Schwarz et al (US 5,988,414); Wu et al (US 2003/0047562); Sato (US 8,091,592); Lo (US 9,091,353).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753